 

Exhibit 10.17

 

 

SUPPLEMENTAL DEFERRED COMPENSATION AGREEMENT

 

This Agreement is made arid entered into this 1st day of October, 2010, by and
between HUDSON VALLEY BANK, N.A., a national banking association having an
office at 21 Scarsdale Road, Yonkers, New York 10707, (hereinafter referred to
as "Corporation"), and ANDREW REINHART, an employee of the Corporation
(hereinafter referred to as the "Employee").

 

The Employee has been in the employee of the Corporation since November 1, 2000
and has faithfully served the Corporation and it is now the consensus of the
Board of Directors of the Corporation that the Employee's services have been of
exceptional merit and a valuable contribution to the Corporation.

 

Accordingly, it is the desire of the Corporation and the Employee to enter into
this Agreement under which the Corporation will agree to make certain
supplemental payments to the Employee upon his retirement from service with the
Corporation.

 

It is the intent of the parties hereto that this Agreement be considered an
unfunded arrangement maintained primarily to provide supplemental deferred
retirement benefits for the Employee, as a member of a select group of
management or highly-compensated employees of the Corporation, for purposes of
the Employee Retirement Security Act of 1974 (hereinafter referred to as
"ERISA"). Therefore, in consideration of the Employee's services performed in
the past and those to be performed in the future and based upon the mutual
promises and covenants herein contained, the Corporation and the Employee agree
as follows:

 

I.     ARTICLE ONE - DEFINITIONS

 

A.

Effective Date:

 

The effective date of this Agreement shall be October 1, 2010.

B.

Vesting Term:

 

Vesting Term shall mean the completion of fifteen (15) years of employment with
the Corporation by the Employee.

 

II.    ARTICLE TWO - EMPLOYMENT

 

A.

Employment:

 

The Corporation agrees to employ the Employee in such capacity as the
Corporation may from time to time determine with such duties, responsibilities
and compensation as determined by the Board of Directors.

 

The Employee agrees to remain in the Corporation's employment, to devote his
full time and attention exclusively to the business of the Corporation, and to
use his best efforts to provide faithful and exceptional service to the
Corporation.

 

B.

No Employment Agreement Created:

 

No provision of this Agreement shall be deemed to restrict or limit any existing
Employment Agreement by and between the Corporation and the Employee nor shall
any conditions herein create specific employment rights to the Employee nor
limit the right of the Corporation to discharge the Employee with or without
cause.  In a similar fashion, no provision shall limit the Employee's rights to
voluntarily sever his employment at any time.

 

III.  ARTICLE THREE - BENEFITS

 

--------------------------------------------------------------------------------

 

 

The following benefits provided by the Corporation to the Employee are in the
nature of a deferred compensation benefit and shall in no event be construed to
affect or limit the Employee's current or prospective salary increases, cash
bonuses or profit-sharing distributions or credits.

 

A.

Employment:

 

If the Employee shall remain in the employment of the Corporation for the
"Vesting Term" defined in Article One, Paragraph B, then, in such event, the
Employee shall be entitled to receive from the Corporation the sum of $60,000.00
per year, payable for fifteen (15) years commencing upon the Employee's
retirement from the Corporation. This amount shall be paid in monthly
installments equal to $5,000.00. This monthly payment shall be constant for the
15 year pay out.

 

In the event the Employee should die following his retirement from the
Corporation but before the expiration of 180 months, the unpaid balance of such
monthly payments shall be paid monthly for the remainder of such period to the
beneficiary selected by the Employee in the Beneficiary Designation Form
provided by the Corporation. In the absence of or failure of the Employee to
designate a beneficiary, the unpaid balance shall be commuted at 5% and paid in
a lump sum to the personal representative of the Employee's estate.

 

In the event the Employee shall suffer a Disability (as that term is defined
below), all benefits due Employee herein shall vest at 100% so long as said
Employee shall have completed ten (10) or more years of service with the
Corporation. The term "Disability'' shall be defined as a condition of the
Employee whereby he either: (i) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months; or (ii) is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months,  receiving  income  replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Corporation. The Corporation will determine whether the Employee has
incurred a Disability based on its own good faith determination and may require
the Employee to submit to reasonable physical and mental examinations for this
purpose. The Employee will also be deemed to have incurred a Disability if
determined to be totally disabled by the Social Security Administration,
Railroad Retirement Board, or in accordance with a disability insurance program,
provided that the definition of disability applied under such disability
insurance program complies with the requirements of Treasury Regulation
§1.409A-3(i)(4) and authoritative guidance.

 

B.

Termination of Service:

 

Should the Employee voluntarily resign  from  his  employment (i) prior to
completing fifteen (15) years of service with the Corporation, or (ii) should
the Employee be discharged  by the Corporation "for  cause", all of the
Employee's benefits under this Agreement shall be forfeited and this Agreement
shall become null and void. Should the Employee be terminated by the Corporation
"without cause", and so long as Employee has completed ten (10) years of service
with the Corporation, all benefits due Employee herein shall immediately vest at
100%.

 

C.

Change in Control:

 

Upon the occurrence of a "Change in Control" and/or "Change in Control Events",
all benefits due  Employee herein shall vest at 100% so long as said Employee
shall have completed ten (10) or more  years of service  with the Corporation.
The determination as to the occurrence of a "Change in Control" or "Change in
Control Events" shall be based on objective facts and in accordance with the
requirements of IRS Code Section 409A.

 

D.

Non-Compete:

 

Following his retirement and while Employee is receiving benefits under this
Agreement, Employee agrees not to accept any employment, engage in any activity
or to provide any services to any entity or person whose business would
interfere or conflict with the business of the Corporation. In the event the
Employee engages in

 

--------------------------------------------------------------------------------

 

any such activity, Corporation shall have no further obligation to make any
payments to Employee under this Agreement.

 

IV.  ARTICLE FOUR - RESTRICTIONS UPON FUNDING

 

The Corporation shall have no obligation to set aside, earmark or entrust any
fund or money with which to pay its obligations under this Agreement. The
Employee and his beneficiaries shall be and remain simply a general creditor of
the Corporation in the same manner as any other creditor having a general claim
for matured and unpaid compensation.

 

The Corporation reserves the absolute right at its sole discretion to either
fund the obligations undertaken by this Agreement or to refrain from funding the
same and to determine the extent, nature and method of such funding.

 

V.    ARTICLE FIVE - MISCELLANEOUS

 

A.

Alienability and Assignment Prohibition:

 

Neither the Employee, his widow nor any other beneficiary under this Agreement
shall have any power or right to transfer, assign, anticipate, hypothecate,
mortgage, commute, modify or otherwise encumber in advance any of the benefits
payable hereunder nor shall any of said benefits be subject to seizure for the
payment of any debts, judgments, alimony or separate maintenance owed by the
Employee or his beneficiary or any of them, nor be transferable by operation of
law in the event of bankruptcy, insolvency or otherwise. In the event the
Employee or any beneficiary attempts assignment, commutation, hypothecation,
transfer or disposal of the benefits hereunder, the Corporation's liabilities
shall forthwith cease and terminate.

 

B.

Binding Obligation of Corporation and Any Successor in Interest:

 

The Corporation expressly agrees that it shall not merge or consolidate into or
with another Corporation or sell substantially all of its assets to another
Corporation, firm or person, until such Corporation, firm or person expressly
agrees, in writing, to assume and discharge the duties and obligations of the
Corporation under this Agreement. This Agreement shall be binding upon the
parties hereto, their successors, beneficiaries, heirs and personal
representatives.

 

C.

Revocation:

 

It is agreed by and between the parties hereto that, during the lifetime of the
Employee, this Agreement may be amended or revoked at any time or times, in
whole or in part, by the mutual written consent of  the  Employee and the
Corporation.

 

D.

Gender:

 

Whenever in this Agreement words are used in the masculine or neuter gender,
they shall be read and construed as in the masculine, feminine or neuter gender,
whenever they should so apply.

 

E.

Effect On Other Corporation Benefit Plans:

 

Nothing contained in this Agreement shall affect the right of the Employee to
participate in or be covered by any qualified or non-qualified pension,
profit­sharing, group, bonus or other supplemental compensation or fringe
benefit plan constituting a part of Corporation's existing or future
compensation structure.

 

F.

Headings:

 

Headings and Subheadings in this Agreement are inserted for reference and
convenience only and shall not be deemed a part of this Agreement.

 

G.

Applicable Law:

 

 

--------------------------------------------------------------------------------

 

The validity and interpretation of this Agreement shall be governed by the laws
of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto acknowledge that each has carefully read
this Agreement and executed the original thereof on the 30th day of December,
2010 and that upon execution thereof each has received a conforming copy.

 



 

 

 

 

 

 

 

/S/ ANDREW REINHART

 

 

 

 

Andrew Reinhart

 

 

 

 

 

 

HUDSON VALLEY BANK, N.A.

 

 

 

 

By:

 

 

/S/ JAMES J. LANDY

 

 

 

 

James J. Landy

 

 

 

 

President & C.E.O.

 

 